UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number[811-05037] Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2013 Item 1. Report to Stockholders. TCM GROWTH FUNDS ANNUAL REPORT TCM Small Cap Growth Fund TCM Small-Mid Cap Growth Fund September 30, 2013 TCM GROWTH FUNDS Table of Contents Letter to Shareholders 2 TCM Small Cap Growth Fund Performance Discussion 7 Performance 10 Fund Information 11 Schedule of Investments 12 TCM Small-Mid Cap Growth Fund Performance Discussion 15 Performance 18 Fund Information 19 Schedule of Investments 20 Fund Expense Examples 23 Financial Statements Statements of Assets and Liabilities 25 Statements of Operations 26 Statements of Changes in Net Assets 27 Financial Highlights 29 Notes to Financial Statements 31 Report to Shareholders 39 Approval of Investment Advisory Agreement 40 Trustees and Executive Officers 43 Additional Information 46 Privacy Policy 48 1 TCM GROWTH FUNDS October 24, 2013 Dear Fellow Shareholder: Thank you for your investment in the TCM Small Cap Growth Fund (the “Small Cap Fund”) and the TCM Small-Mid Cap Growth Fund (the “SMID Cap Fund”).This is the annual report to shareholders of the Funds, covering the fiscal year ended September 30, 2013.The report includes a discussion of the factors that impacted the performance of the Funds for the period, as well as information on Fund expenses and holdings.The report also contains the audited financial statements of each Fund and a Report of the Independent Registered Public Accounting Firm. The market has been very strong for the one year period ended September 30, 2013, with a significant portion of that performance coming since the start of the calendar year.This letter summarizes the market environment over the past fiscal year and our current investment outlook.Following this letter are the discussions on performance and Fund information for the Small Cap Fund and the SMID Cap Fund, which begin on pages 7 and 15, respectively.The individual Fund discussions are similar because the investment process for each Fund is the same and there is significant overlap in the portfolios. Market Review Fourth Quarter 2012 – Fed Transparency and a Presidential Election.After a relatively calm third quarter, particularly when compared to the similar periods in 2010 and 2011, the market initially sold off heading into the presidential election, bottoming in mid November as investors digested the reelection of President Obama and congressional election outcomes.It’s safe to say that everyone tried to spin this election as meaning just about everything except what it really was, a status quo result that didn’t change the partisan posture of our government.With the election over, investors nervously watched as the fiscal cliff negotiations deteriorated once again into a last minute and unsatisfying kick-the-can outcome (not dissimilar to the most recent dispute over the budget and debt ceiling).A strong rally at the end of 2012 saved the quarter, ultimately delivering relatively flat performance across most equity asset classes.Uncertainty weighed on the market for much of the quarter, with consumer confidence hitting a five month low in December and companies continuing to delay capital spending decisions in light of unclear tax policies and spending cuts. Economic indicators during the quarter were mixed but continued to point to an ongoing but tepid recovery in the U.S., continued lethargy in Europe, and a soft landing and potential re-acceleration in China’s economy.The Federal Reserve once again did its part to support risk based assets by continuing its policy of zero rates and driving investors searching for any real rate of return to assets other than 2 TCM GROWTH FUNDS fixed income instruments.After announcing another round of bond buying in the form of Quantitative Easing (“QE”)3 at the end of the third quarter, it took the additional step of tying its loose monetary policy to specific economic indicators.In the name of transparency, the central bank indicated for the first time that it would maintain its highly accommodative rate policies at least as long as the unemployment rate remained above 6.5% (compared to the then current level of 7.8%), so long as inflation stays in check at or near 2.5%.Year end fund flow data showed a shift from bond funds to equity funds (both domestic and foreign), demonstrating that investors can be driven to seek returns in the stock market. First Quarter 2013 – Climbing a Wall of Worry and New Highs.The stock market was positive for the first quarter of 2013 even though the usual suspects of macroeconomic risks kept investors guessing about fiscal, monetary and legislative policy decisions.The American Taxpayer Relief Act provided some certainty over future tax rates even though it was not easy to find the “relief” in the bill. (Most, marginal rates stayed the same; for some, rates went higher; and for all, the payroll tax holiday was repealed.)Perhaps most taxpayers were just relieved that something was done before the December 31st midnight deadline.The legislation also pushed the automatic sequestration cuts into March, and political gridlock prevented any proactive legislation that would have allowed the spending cuts to proceed in a more thoughtful and disciplined way.Instead, across the board, fixed percentage cuts were applied without regard to the merits of one expenditure versus another.It was budgeting by blunt instrument at best; willful malfeasance at worst. At the beginning of the year, the debt crisis in many European countries continued unabated and austerity measures were a drag on economic growth.In a sign of changes to come, The Netherlands decided to take a “breather” on austerity in order to revive its economy.Markets generally prefer predictability, which for much of the year has been sorely lacking with respect to government responses to fiscal problems worldwide.The tiny island of Cyprus became the crisis de jour when an initial bailout plan called for a haircut on all bank deposits to cover the country’s debt problems.The ensuing populous outcry, as well as concerns that this bailout strategy could be applied elsewhere in Europe, temporarily rattled investors.The good news was that investor reaction was muted compared to previous euro-crisis events.It is debatable whether this reflected a discounting of the known risks or investors becoming “comfortably numb.” Throughout all this, the Dow Jones Industrial Average and the S&P 500 Index both reached new highs by the end of the quarter as investors were once again reminded to not fight the Fed.U.S. economic data was mixed throughout the quarter but investors appeared to support the continued view that a slow but steady recovery remains in place. 3 TCM GROWTH FUNDS Second Quarter 2013 – A New Concern: The Tapering of Bond Purchases.The stock market posted another positive quarter, building on the gains achieved during the first quarter, as leading economic indicators and consumer sentiment in the U.S. remained overall positive.At the end of May, however, Chairman Bernanke tried to articulate an intent by the Federal Reserve to moderate its $85 billion per month buying program of mortgage backed securities, which is designed to support longer term interest rates at historically low levels.The Fed statements precipitated a sharp selloff in both the bond and equity markets.Prior to June, the Dow Jones Industrial Index had not had three down days in a row for 123 days, a streak previously set in 1900. The buzz word of the quarter was “tapering” by the Fed, the newly coined word for reducing the level of quantitative easing by slowly cutting back on bond purchases, and the implications of the Fed’s comments resulted in redemptions of over $60 billion out of bond mutual funds in June, the highest redemption levels in over two decades.That selloff caused 10-year treasury rates to rise from 1.6% in early May to 2.6% by quarter end.But in the “cat on a hot tin roof” stock market, good news was viewed as bad (better economy/employment means possible monetary tightening sooner) and then bad news viewed as good (maybe the economy isn’t so strong, so we’ll continue to get our monetary heroin fix).Bernanke and other Fed governors massaged the market’s little conniption with soothing words that they would not taper too soon or too fast, and the market resumed its ascent. Third Quarter 2013 – Wall of Worry Reduex.Uncertainty continued to prevail in both the status of economic recoveries worldwide and the fiscal/monetary policies implemented by governments and central bankers in response to those economic conditions.Despite these issues and a pullback at the end of September, the Russell 2000 Index remained near its all-time high (the S&P 500 Index has surpassed that milestone).This wall of worry was climbed during the quarter, as it has all year, on the backs of very loose monetary policy by central banks worldwide.And notwithstanding the continued hinting about QE tapering, at the Fed’s September meeting, Chairman Bernanke cited mixed economic data and the upcoming political impasse in Washington related to fiscal policy and chose to maintain the pace of its current program of purchasing mortgage-backed securities.As we write this letter, the President has nominated Ms. Yellen to replace Bernanke, which will likely be perceived as supporting a continuation of quantitative easing absent signs of a much stronger domestic economy and labor market. Market Outlook.As has been the case for much of the year, the U.S. economy continues its steady but relatively slow pace of recovery as month-to-month employment growth remains stable and growth in consumer consumption proves to be steady.Everyone seems to be able to find leading economic indicators that support their view on the economy, whether positive or negative.On the positive 4 TCM GROWTH FUNDS side, we continue to see the potential for increased capital spending by those companies that have built up larger than normal cash balances due to improved profitability efforts and lower working capital levels.Non-residential construction in the U.S., particularly on industrial, pipeline and Liquid Natural Gas plants projects, continues to be strong, along with its positive ancillary benefits to the overall economy.With treasuries approaching 3% during the quarter, only to pull back on the Fed’s non-taper pronouncements in September, the housing market has slowed but is still growing and supportive of economic growth.Although it’s hard to predict how long this can last, interest rates are now lower after the September Fed meeting and this may provide a short term boost to home buying, especially if banks lighten up on their very tight credit policies as appears the case. Overseas economies continue to paint a mixed picture and our view hasn’t changed much over the quarter.While showing some signs of positive economic growth (supported in part by waning government austerity programs), European economies remain a mixed bag.We don’t think the debate of whether the glass is half empty or half full has been settled, although managements of companies we cover that do business overseas are more constructive than recent memory.The emerging markets, with the exception of China, are generally slowing and have been hit hard by the threat of higher interest rates in the U.S.With higher rates on treasuries, capital has flowed out of these countries, depressing currencies and stoking inflation.Longer term the lower currency value can help exports and their economies, but in the short run some countries have had to manipulate rates to protect currencies and control inflation, thereby hurting economic growth.China appears to have stabilized at a lower growth rate with the help of increased infrastructure spending and the modest economic recoveries of developed countries that consume Chinese products.Whether this rebound is sustainable is unclear. With the Russell 2000 Growth Index up over 32% for the year at quarter end, we state the obvious – it has been a very strong market, driven by expanding profit margins and higher valuations.And while high valuations are susceptible to increasing market risk to negative events, that has not yet been the case even with the current government shutdown/debt ceiling impasse.Small cap valuations relative to large cap are also elevated but that gap has receded a bit in early October as the market pauses after such a strong run.However, the economy still has positive momentum and quality companies can grow revenues and earnings in this environment.One concern is the high operating margins of many companies, large and small.In the past, it has been easier, on a relative basis, for larger companies to continue improving profit margins later in the cycle, but technology gains and efficient business process software is allowing small cap companies to also find ways to continue expanding margins. 5 TCM GROWTH FUNDS Correlations of returns within the Russell 2000 Index are now close to the lows of the year and back below their five year average, which is positive for active investment management.Dispersion of returns within that benchmark are greatest in the healthcare (ex-biotech) and energy sectors, both of which we are currently overweight.While it may be even more important at these valuation levels, our task, as always, is to find companies with strong growth prospects at sustainable valuations.We have performed well in this environment and believe the market conditions will remain favorable for active managers and our investment style for the foreseeable future.Again, please see the following pages for the discussions on the individual Funds. Sincerely, Richard J. Johnson Jeff B. Curtis Chief Investment Officer President This material must be preceded or accompanied by a current prospectus. Please refer to the prospectus for important information about the Funds, including investment objectives, risks and expenses. Past performance is no guarantee of future results. This report reflects our views, opinions and portfolio holdings as of September 30, 2013, the end of the reporting period.These views are subject to change at any time based on market and other conditions and we disclaim any responsibility to update these views.The views should not be relied on as investment advice or an indication of trading intent on behalf of the Funds. Lipper Analytical Services, Inc. is an independent mutual fund research and ranking agency.Each Lipper average represents a universe of funds with similar investment objectives. The Dow Jones Industrial Average is a price-weighted average of 30 significant stocks traded on the New York Stock Exchange and the NASDAQ. The S&P 500® Index is an index of 500 stocks chosen for market size, liquidity and industry grouping, among other factors. The Russell 2000® Growth Index and the Russell 2500™ Growth Index are unmanaged indices representing those Russell 2000® Index companies and Russell 2500™ Index companies, respectively, with higher price-to-book ratios and future projected earnings according to the Frank Russell Company.One cannot invest directly in an index.Correlation measures the degree and type of relationship between two or more variables over a period of time.A basis point equals 0.01%. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Mutual fund investing involves risk, principal loss is possible.The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please refer to the Schedule of Investments for a complete listing of Fund holdings. Quasar Distributors, LLC, Distributor (11/13) 6 TCM SMALL CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) Fiscal Year Performance Overview.Quarterly returns for the one year ended September 30, 2013 for the Small Cap Fund, the Russell 2000® Growth Index, the Fund’s benchmark, and the Lipper Small Cap Growth category average were: Small Russell Lipper Small Cap Fund 2000® Growth Cap Growth 4th Quarter 2012 0.64% 0.45% -0.66% 1st Quarter 2013 14.05% 13.21% 12.29% 2nd Quarter 2013 4.87% 3.74% 3.77% 3rd Quarter 2013 12.80% 12.80% 12.74% Longer term performance for the Small Cap Fund is set forth in the chart and table that follows this narrative. Performance Attribution – Year in Review.Below is a summary performance attribution for each of the past four quarters. Fourth Quarter 2012.The market was relatively flat for the quarter as investors tried to sort out the miscellaneous issues facing the economy, including a contentious presidential and congressional election, a looming fiscal cliff, a tepid economic recovery, an improving housing market and a continued accommodative monetary policy.Sector performance during the quarter was volatile but overall the top performing sectors in the Russell 2000® Growth were industrials, materials, and financials, while healthcare, telecomm and energy stocks had the worst performance.This sector volatility proved difficult for active managers, particularly in December when 83% of the funds in the Lipper Small Cap Growth category underperformed the benchmark.Notwithstanding this environment, the Small Cap Fund outperformed the benchmark for the quarter based on positive stock selection in healthcare, energy, industrial and telecomm sectors, offset by stock selection in technology and consumer discretionary names.The effect of our sector weights was slightly positive. First Quarter 2013.The stock market was very strong for the quarter, driven by expanding valuations (as opposed to upward earnings revisions), reflecting an expectation of an improving economy, an accommodative monetary policy and a seasonal psychology that hope springs eternal in the spring.Growth outperformed value in small cap stocks (but vice versa in large cap), and small caps in turn outperformed large caps during the quarter.Uncharacteristically, in a quarter of very strong nominal returns, four of the five top performing sectors were defensive sectors — consumer staples, utilities, healthcare, and financials.Conversely, sectors that normally do well in a strong market lagged in the first quarter of 2013.While this environment proved frustrating for investment managers (70% of the small cap growth funds in the Lipper index underperformed the benchmark), the Small Cap 7 TCM SMALL CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) (Continued) Fund outperformed, beating both the benchmark and the majority of its peers for the period.Correlations have come down somewhat from historic highs, and our relative performance has improved.Outperformance this quarter was driven by positive stock selection of 150 basis points, offset somewhat by the effect of cash in such a strong period.Stock selection was strongest in healthcare, energy, consumer discretionary and industrials, offset by selection in technology and materials.The effect of our sector weights was slightly positive, with cash being the biggest drag for the quarter. Second Quarter 2013.Small cap continued its first quarter outperformance of larger cap, and growth maintained its lead for the year over value.With respect to economic sector performance, consumer discretionary, consumer staples, healthcare and telecomm led the way for the period.Smaller cap and lower quality names also were strongest, again frustrating portfolio managers.The Small Cap Fund outperformed, however, beating both the benchmark and the majority of its peers for the period.Outperformance for the quarter was driven entirely by stock selection, with the strongest positive selection in technology, industrials and consumer discretionary.The impact of our sector weights was neutral with the positive effects of our underweight to materials, financials and industrials and the overweight to healthcare being offset by the underweight to both consumer sectors, an overweight to energy, and our cash position. Third Quarter 2013.Active small cap growth managers struggled to keep up with the benchmark in the third quarter as benchmark drivers included smaller cap stocks and stocks with negative earnings and higher valuations.The Small Cap Fund performed well, however, matching the benchmark and beating the average small cap growth fund manager for the period.The Small Cap Fund leads both the benchmark and its small cap growth fund peers for the one year period ended September 30, 2013.Regarding attribution for the most recent quarter, stock selection was a push with positive selection in consumer discretionary, technology and financial sectors being offset by our selection in consumer staples and healthcare sectors.Our sector weights helped for the quarter, particularly our underweight to consumer discretionary and financials and our overweight to energy and healthcare.Cash, in such a strong quarter, was a drag on absolute returns. 8 TCM SMALL CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) (Continued) Top and Bottom Contributing Stocks.The top and bottom five contributing stocks to absolute performance for the 2013 fiscal year were: Average Contribution Top Five Weight (%) to Returns (%) Pacira Pharmaceuticals (pharmaceutical products) Cornerstone OnDemand (human resource software) Hornbeck Offshore Services (marine transportation) ExOne Company (3-D printing machines and services) Textura Corp. (construction industry software) Average Contribution Bottom Five Weight (%) to Returns (%) BJ’s Restaurants (casual dining restaurants) -0.57 OSI Systems (airport security solutions) -0.48 Emeritus Corp. (senior living communities) -0.43 Ply Gem Holdings (exterior building products) -0.39 Zillow (real estate information marketplace) -0.33 9 TCM SMALL CAP GROWTH FUND VALUE OF $100,000 VS. RUSSELL 2000® GROWTH INDEX (Unaudited) Average Annual Returns for the periods ended September 30, 2013 Since Inception One Year Three Year Five Year (10/1/2004) TCM Small Cap Growth Fund 35.77% 17.74% 9.55% 9.76% Russell 2000® Growth Index 33.07% 19.96% 13.17% 9.37% Lipper Small Cap Growth Average 30.74% 23.13% 17.53% 9.16% This chart illustrates the performance of a hypothetical $100,000 investment made on October 1, 2004, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 10 TCM SMALL CAP GROWTH FUND FUND INFORMATION at September 30, 2013 (Unaudited) Basic Fund Facts Ticker Symbol TCMSX Inception Date 10/1/04 Total Net Assets $258 million Total Operating Expenses* % * Expense Ratio as of most recent prospectus dated January 31, 2013. Top Ten Holdings (% of net assets) Demandware, Inc. % MWI Veterinary Supply, Inc. % Geospace Technologies Corp. % ViroPharma, Inc. % Cornerstone OnDemand, Inc. % ExamWorks Group, Inc. % Tableau Software, Inc. % Alere, Inc. % Amerisafe, Inc. % The Fresh Market, Inc. % Sector Allocation (% of net assets) **Cash equivalents and other assets less liabilities. 11 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2013 Shares Value COMMON STOCKS - 97.0% Auto Components - 3.6% Drew Industries, Inc. $ Gentherm, Inc.* Motorcar Parts of America, Inc.* Biotechnology - 2.3% Cepheid* Exact Sciences Corp.* Intrexon Corp.* Ironwood Pharmaceuticals, Inc.* Building Products - 2.9% American Woodmark Corp.* Patrick Industries, Inc.* Trex Company, Inc.* Capital Markets - 1.0% Affiliated Managers Group, Inc.* Chemicals - 1.3% Tronox Ltd. Commercial Services & Supplies - 3.1% Healthcare Services Group, Inc. Mobile Mini, Inc.* US Ecology, Inc. Computers & Peripherals - 1.4% Stratasys Ltd.* Construction & Engineering - 3.0% EMCOR Group, Inc. MasTec, Inc.* Primoris Services Corp. Construction Materials - 1.0% Eagle Materials, Inc. Distributors - 2.6% LKQ Corp.* Pool Corp. Diversified Consumer Services - 0.9% LifeLock, Inc.* Electronic Equipment, Instruments & Components - 0.8% Itron, Inc.* Energy Equipment & Services - 5.4% Core Laboratories NV Dril-Quip, Inc.* Geospace Technologies Corp.* Pacific Drilling S.A.* Food & Staples Retailing - 3.3% Casey’s General Stores, Inc. The Fresh Market, Inc.* Food Products - 1.3% Whitewave Foods Co.* Health Care Equipment & Supplies - 6.1% Alere, Inc.* Cyberonics, Inc.* Endologix, Inc.* Insulet Corp.* Wright Medical Group, Inc.* Health Care Providers & Services - 9.8% Air Methods Corp. Brookdale Senior Living, Inc.* ExamWorks Group, Inc.* Healthways, Inc.* The accompanying notes are an integral part of these financial statements. 12 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2013 (Continued) Shares Value COMMON STOCKS - 97.0% (Continued) Health Care Providers & Services - 9.8% (Continued) MEDNAX, Inc.* $ MWI Veterinary Supply, Inc.* Team Health Holdings, Inc.* Insurance - 2.0% Amerisafe, Inc. Internet Software & Services - 10.7% Cornerstone OnDemand, Inc.* Dealertrack Technologies, Inc.* Demandware, Inc.* Envestnet, Inc.* Marketo, Inc.* Textura Corp.* IT Services - 1.1% MAXIMUS, Inc. Virtusa Corp.* Leisure Equipment & Products - 0.3% Brunswick Corp. Life Science Tools & Services - 1.3% ICON Plc.* Machinery - 1.2% Middleby Corp.* Metals & Mining - 1.5% Globe Specialty Metals, Inc. Haynes International, Inc. Horsehead Holding Corp.* Multiline Retail - 1.4% Tuesday Morning Corp.* Oil, Gas & Consumable Fuels - 3.3% Matador Resources Co.* Rosetta Resources, Inc.* Solazyme, Inc.* Personal Products - 1.3% Inter Parfums, Inc. Pharmaceuticals - 3.2% Pacira Pharmaceuticals, Inc.* ViroPharma, Inc.* Professional Services - 1.1% On Assignment, Inc.* Real Estate Management & Development - 0.8% Altisource Residential Corp. Road & Rail - 2.5% Genesee & Wyoming, Inc.* Roadrunner Transportation Systems, Inc.* Semiconductors & Semiconductor Equipment - 3.0% Diodes, Inc.* Monolithic Power Systems, Inc. Semtech Corp.* Skyworks Solutions, Inc.* The accompanying notes are an integral part of these financial statements. 13 TCM SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2013 (Continued) Shares Value COMMON STOCKS - 97.0% (Continued) Software - 8.9% FireEye, Inc.* $ Imperva, Inc.* NICE Systems Ltd. - ADR Rally Software Development Corp.* Splunk, Inc.* Tableau Software, Inc.* Tangoe, Inc.* Specialty Retail - 2.8% Dick’s Sporting Goods, Inc. Group 1 Automotive, Inc. Lithia Motors, Inc. Trading Companies & Distributors - 0.8% H&E Equipment Services, Inc.* TOTAL COMMON STOCKS (Cost $188,010,988) REAL ESTATE INVESTMENT TRUSTS - 1.0% Pebblebrook Hotel Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $2,373,955) SHORT-TERM INVESTMENTS - 5.3% Money Market Funds - 5.3% SEI Daily Income Trust Government Fund - Class B, 0.020%(1) SEI Daily Income Treasury Fund - Class B, 0.010%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $13,566,924) TOTAL INVESTMENTS IN SECURITIES - 103.3% (Cost $203,951,867) Liabilities in Excess of Other Assets - (3.3)% ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depositary Receipt Seven-day yield as of September 30, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 14 TCM SMALL-MID CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) Performance Overview.Quarterly returns for the one year ended September 30, 2013 for the SMID Cap Fund and the Russell 2500™ Growth Index, the Fund’s benchmark, were: SMID Russell Cap Fund 2500™ Growth 4th Quarter 2012 0.59% 1.78% 1st Quarter 2013 10.29% 12.20% 2nd Quarter 2013 1.99% 3.23% 3rd Quarter 2013 11.61% 11.94% Longer term performance for the SMID Cap Fund is set forth in the chart and table that follows this narrative. Performance Attribution – Year in Review.Below is a summary performance attribution for each of the past four quarters. Fourth Quarter 2012.Economic sector performance during the quarter was volatile but overall the top performing sectors in the Russell 2500™ Growth were industrials, materials and financials, while healthcare, technology and energy stocks had the worst performance.The SMID Cap Fund lagged for the quarter as a result of relative performance in December, a month that proved to be very difficult for active small and mid cap managers across all styles.Our lag for the quarter was attributable equally to stock selection and sector weights.Positive stock selection in healthcare, energy, and telecomm was slightly offset by the decline in several of our larger positions, which we held on to only to see them rebound in the next quarter from their December blues (ViroPharma, Skyworks Solutions, Avago Technologies and Centene).The relative impact of our sector weights for the quarter was also slightly negative due to our overweight to healthcare and technology. First Quarter 2013.The stock market was very strong for the quarter, driven by expanding valuations (as opposed to upward earnings revisions), reflecting an expectation of an improving economy, an accommodative monetary policy and a seasonal psychology that hope springs eternal in the spring.Growth outperformed value in small cap stocks (but vice versa in large cap), and small caps in turn outperformed large caps during the quarter.Uncharacteristically, in a quarter of very strong nominal returns, four of the five top performing sectors were defensive sectors — consumer staples, utilities, healthcare, and financials.Conversely, sectors that normally do well in a strong market lagged in the first quarter of 2013 and this environment proved frustrating for investment managers.The SMID Cap Fund lagged the benchmark for the period because positive stock selection in the energy sector was more than offset by selection in industrials and technology.The effect of 15 TCM SMALL-MID CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) (Continued) our sector weights excluding cash was neutral, but cash was a drag on performance in such a strong quarter. Second Quarter 2013.Small cap continued its first quarter outperformance of larger cap, and growth maintained its lead for the year over value.With respect to economic sector performance, consumer discretionary, consumer staples, healthcare and telecomm led the way for the period.The SMID Cap Fund outperformed the benchmark for the month of June (-1.02% v. -1.20%) but lagged for the quarter (1.99% v. 3.23%), as smaller cap and lower quality names in the Russell 2500™ Growth benchmark outperformed making it more difficult for active managers.Two thirds of the lag was attributable to stock selection, as positive selection in technology, consumer discretionary and materials was more than offset by selection in energy and healthcare names.The impact of our sector weights was also slightly negative as the positive effects of our underweight to materials and financials was offset by the underweight to the consumer sectors and cash. Third Quarter 2013.Benchmark returns were driven by smaller cap stocks and stocks with negative earnings and higher valuations.Regarding attribution, stock selection was overall negative as positive selection in consumer discretionary, technology and materials was more than offset by the effect of our selection in healthcare and industrials.A significant portion of the underperformance in healthcare was attributable to very strong results in biotechnology, an industry group we are typically underweight (non-earners, lower quality).The effect of our sector weights was positive for the quarter, particularly our underweight to consumer discretionary, financials and materials and our overweight to energy and healthcare.Cash, in such a strong quarter, was a drag on absolute returns. Top and Bottom Contributing Stocks.The top and bottom five stocks contributing to absolute performance for the 2013 fiscal year were: Average Contribution Top Five Weight (%) to Returns (%) Demandware (e-commerce solutions) Cornerstone OnDemand (human resources software) Splunk (data mining software solutions) B/E Aerospace (aircraft cabin interior products) Middleby Corp. (food service equipment) 16 TCM SMALL-MID CAP GROWTH FUND PERFORMANCE DISCUSSION (Unaudited) (Continued) Average Contribution Bottom Five Weight (%) to Returns (%) Edwards Lifesciences (cardiovascular treatment products) -0.50 TIBCO Software (middleware and infrastructure software) -0.46 Emeritus Corp. (senior living communities) -0.44 Informatica (data integration and quality software) -0.33 Zillow (real estate information marketplace) -0.32 17 TCM SMALL-MID CAP GROWTH FUND VALUE OF $100,000 VS. RUSSELL 2500™ GROWTH INDEX (Unaudited) Average Annual Returns for the periods ended September 30, 2013 Since Inception One Year Three Year Five Year (6/29/2007) TCM Small-Mid Cap Growth Fund 26.29% 15.12% 9.26% 3.35% Russell 2500™ Growth Index 31.95% 19.79% 14.33% 7.36% This chart illustrates the performance of a hypothetical $100,000 investment made on June 29, 2007, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends for a fund and dividends for an index. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-536-3230. The Fund imposes a 1% redemption fee on shares held for less than 60 days. Performance does not reflect the redemption fee.If reflected, total returns would be reduced. 18 TCM SMALL-MID CAP GROWTH FUND FUND INFORMATION at September 30, 2013 (Unaudited) Basic Fund Facts Ticker Symbol TCMMX Inception Date 6/29/07 Total Net Assets $56 million Total Operating Expenses* % * Expense Ratio as of most recent prospectus dated January 31, 2013. Top Ten Holdings (% of net assets) Demandware. Inc. % Fresh Market, Inc. % Geospace Technologies Corp. % Cornerstone OnDemand, Inc. % Tableau Software, Inc. % Alere, Inc. % Workday, Inc. % Rosetta Resources, Inc. % Activision Blizzard, Inc. % Casey’s General Stores, Inc. % Sector Allocation (% of net assets) **Cash equivalents and other assets less liabilities. 19 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2013 Shares Value COMMON STOCKS - 96.5% Aerospace & Defense - 1.4% BE Aerospace, Inc.* $ Auto Components - 1.2% Drew Industries, Inc. Biotechnology - 1.6% Cepheid* Exact Sciences Corp.* Intrexon Corp.* Building Products - 1.7% American Woodmark Corp.* Trex Company, Inc.* Capital Markets - 1.0% Affiliated Managers Group, Inc.* Chemicals - 1.0% Tronox Ltd. Commercial Services & Supplies - 4.8% Copart, Inc.* Healthcare Services Group, Inc. Mobile Mini, Inc.* Rollins, Inc. Stericycle, Inc.* Waste Connections, Inc. Communications Equipment - 1.5% F5 Networks, Inc.* Palo Alto Networks, Inc.* Computers & Peripherals - 1.4% Stratasys Ltd.* Construction & Engineering - 4.6% EMCOR Group, Inc. Jacobs Engineering Group, Inc.* MasTec, Inc.* Quanta Services, Inc.* Construction Materials - 1.0% Eagle Materials, Inc. Distributors - 2.6% LKQ Corp.* Pool Corp. Diversified Consumer Services - 0.9% LifeLock, Inc.* Electrical Equipment - 1.3% AMTEK, Inc. Electronic Equipment, Instruments & Components - 1.7% Amphenol Corp. - Class A Itron, Inc.* Energy Equipment & Services - 6.4% Core Laboratories NV Dril-Quip, Inc.* Frank’s International NV* Geospace Technologies Corp.* Oceaneering International, Inc. Pacific Drilling S.A.* Food & Staples Retailing - 3.2% Casey’s General Stores, Inc. The Fresh Market, Inc.* Food Products - 1.2% Whitewave Foods Co.* The accompanying notes are an integral part of these financial statements. 20 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2013 (Continued) Shares Value COMMON STOCKS - 96.5% (Continued) Health Care Equipment & Supplies - 8.3% Alere, Inc.* $ Cyberonics, Inc.* Endologix, Inc.* Hologic, Inc.* Insulet Corp.* Sirona Dental Systems, Inc.* Wright Medical Group, Inc.* Health Care Providers & Services - 6.5% Air Methods Corp. Brookdale Senior Living, Inc.* Envision Healthcare Holdings, Inc.* Henry Schein, Inc.* MEDNAX, Inc.* Team Health Holdings, Inc.* Household Durables - 1.0% Garmin Ltd. Internet Software & Services - 5.5% Cornerstone OnDemand, Inc.* Dealertrack Technologies, Inc.* Demandware, Inc.* Leisure Equipment & Products - 0.3% Brunswick Corp. Life Science Tools & Services - 1.3% ICON Plc.* Machinery - 2.0% Middleby Corp.* Westinghouse Air Brake Technologies Corp. Metals & Mining - 1.0% Globe Specialty Metals, Inc. Horsehead Holding Corp.* Multiline Retail - 0.9% Tuesday Morning Corp.* Oil, Gas & Consumable Fuels - 2.4% Matador Resources Co.* Rosetta Resources, Inc.* Pharmaceuticals - 2.6% Pacira Pharmaceuticals, Inc.* ViroPharma, Inc.* Professional Services - 1.1% On Assignment, Inc.* Real Estate Management & Development - 1.9% Altisource Residential Corp. Jones Lang Lasalle, Inc. Road & Rail - 1.2% Genesee & Wyoming, Inc.* Semiconductors & Semiconductor Equipment - 4.8% Atmel Corp.* KLA-Tencor Corp. Lam Research Corp.* Monolithic Power Systems, Inc. Semtech Corp.* Skyworks Solutions, Inc.* Software - 12.8% Activision Blizzard, Inc. The accompanying notes are an integral part of these financial statements. 21 TCM SMALL-MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at September 30, 2013 (Continued) Shares Value COMMON STOCKS - 96.5% (Continued) Software - 12.8% (Continued) FireEye, Inc.* $ Fortinet, Inc.* NICE Systems Ltd. - ADR Rally Software Development Corp.* Splunk, Inc.* Tableau Software, Inc.* Tangoe, Inc.* Workday, Inc.* Specialty Retail - 3.3% Dick’s Sporting Goods, Inc. Group 1 Automotive, Inc. Lithia Motors, Inc. Ulta Salon Cosmetics & Fragrance, Inc.* Textiles, Apparel & Luxury Goods - 1.1% Under Armour, Inc.* TOTAL COMMON STOCKS (Cost $41,292,352) REAL ESTATE INVESTMENT TRUSTS - 1.0% Pebblebrook Hotel Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $523,622) SHORT-TERM INVESTMENTS - 3.8% Money Market Funds - 3.8% SEI Daily Income Trust Government Fund - Class B, 0.020%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $2,137,834) TOTAL INVESTMENTS IN SECURITIES - 101.3% (Cost $43,953,808) Liabilities in Excess of Other Assets - (1.3)% ) TOTAL NET ASSETS - 100.0% $ * Non-income producing security. ADR American Depositary Receipt Seven-day yield as of September 30, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 22 TCM GROWTH FUNDS EXPENSEEXAMPLESFor the Six Months Ended September 30, 2013 (Unaudited) As a shareholder of the TCM Small Cap Growth Fund and the TCM Small-Mid Cap Growth Fund (the “Funds”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/01/13 - 9/30/13). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently, a $15.00 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Funds and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the 23 TCM GROWTH FUNDS EXPENSE EXAMPLES For the Six Months Ended September 30, 2013 (Unaudited) (Continued) Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. TCM Small Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 4/01/13 9/30/13 4/01/13 – 9/30/13* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.93% multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). TCM Small-Mid Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During the Period 4/01/13 9/30/13 4/01/13 – 9/30/13** Actual Hypothetical (5% return before expenses) ** Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 0.95% (reflecting expense reimbursements in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 24 TCM GROWTH FUNDS STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2013 TCM Small Cap TCM Small-Mid Growth Fund Cap Growth Fund ASSETS Investments in securities, at value (cost $203,951,867 and $43,953,808, respectively) (Note 2) $ $ Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed2,887,745 Investment securities purchased Investment advisory fees, net Administration fees Fund accounting fees Custody fees Transfer agent fees Trustee fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ Net Asset Value (unlimited shares authorized): Net assets $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net investment loss — ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 25 TCM GROWTH FUNDS STATEMENTS OF OPERATIONS For the Year Ended September 30, 2013 TCM Small Cap TCM Small-Mid Growth Fund Cap Growth Fund INVESTMENT INCOME Income Dividends (net of $5,739 and $3,032 of foreign withholding tax, respectively) $ $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Fund accounting fees Custody fees Audit fees Transfer agent fees Registration fees Chief Compliance Officer fees Reports to shareholders Miscellaneous expenses Trustee fees Legal fees Insurance expense Interest expense Total expenses Plus: prior year fees waived subject to recoupment — Less: fees waived — ) Net expenses Net investment loss ) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Net realized gain from redemptions-in-kind — Change in net unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 26 TCM SMALL CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended September 30, 2013 September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gain ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares(1) ) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ Accumulated net investment loss $
